DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: The structure shown on pages 2 and 4 is not a modified epoxy acrylate as identified. Further, the structure is blurry on both pages. Additionally, the specification fails to define m in said structure. The Examiner would also like clarification on whether Zn in the structure stands for elemental Zinc or if there should have been an additional definition provided. The use of the term “200# solvent oil”, “100# solvent oil” and “S-100 solvent oil”, which appears to be a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.
Claim Objections
Claim 2 is objected to because of the following informalities:  The structure shown in claim 2 is blurry.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “comprising” and “the remainder of solvent”. However, this language is inconsistent with the understood meaning of comprising and therefore the claim is unclear if the photoresist can or cannot include additional components. The Examiner is interpreting the claim as the understood meaning of “comprising” such that the photoresist can include additional components.
Claims 2-5 are rejected because they depend from rejected based claim 1.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). Claim 2 recites “wherein the modified epoxy acrylate has the following structure:

    PNG
    media_image1.png
    119
    263
    media_image1.png
    Greyscale
”. However, this structure is not a modified epoxy acrylate as understood in the chemical art since it does not have an epoxy (unmodified or modified) or an acrylate. The term is indefinite because the specification does not clearly redefine the term.
	Claim 2 also fails to define m in the structure shown.
Claim 4 contains the trademark/trade name “200# solvent oil”, “100# solvent oil” and “S-100 solvent oil”. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe a solvent and, accordingly, the identification/description is indefinite. It is unclear what type of solvent, e.g. aromatic, mineral spirit etc., the solvent claimed is thus making the claim indefinite.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR20100074617) as evidenced by Miyashita et al. (JP2015087541). Translations attached.
	With regard to claims 1 and 4, Choi et al. teaches a negative photoresist resin composition contains 50~60wt% of modified epoxy acrylate resin marked with chemical formula 1, 10~20wt% of radical polymerization initiator (photosensitizer) containing more than one photopolymerization initiator, 10~20wt% of monomer with a radical polymerizable double bond within a molecule, 1~2wt% of antifoaming agent, 1~2wt% of leveling agent, and 10~30wt% of solvent [abstract] wherein the leveling agent can be a silicon type [page 7] but does not specify the type. However, commercially available leveling agents containing polydimethylsiloxane and propylene glycol monomethyl ether acetate are conventionally known in the art, as evidenced by Miyashita et al. which teaches BYK 330 : Propylene Glycol monomethyl ether (acetate) solution of 51% of a polyether structure-containing polydimethylsiloxane (BYK Chemie, "BYK- 330") [0128]. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). See MPEP 2144.07. In the instant case, the selection of leveling agent as claimed is considered routine experimentation in the photoresist art. This is also true for the claimed amount, i.e. 100-1000 ppm, specifically 300-500 ppm. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain the claimed negative photoresist through routine experimentation based on the teachings of Choi as evidenced by Miyashita.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR20100074617) as applied to claim 1 above, and further in view of Qin et al. (CN110317001). Translation attached.
	With regard to claim 3, Choi et al, teaches a radical polymerization initiator (photosensitizer) containing more than one photopolymerization initiator [abstract] but does not teach the instantly claimed compounds.
	However, Qin et al. teaches a known photoinitiator which is a mixture of (4-hydroxyphenyl)methylbenzylsulfonium hexafluoroantimonate and 2-diazo-1-naphthol-5-sulfonyl chloride, wherein the mass of the two the percentage is: (4-hydroxyphenyl)methylbenzylsulfonium hexafluoroantimonate: 2-diazo-1-naphthol-5-sulfonyl chloride=3:7 [page 4]. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain the claimed negative photoresist through routine experimentation based on the teachings of Choi in view of Qin.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722       

/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722